Case 2:20-mj-O0009-DM Document1 Filed 01/15/20 Page 1 of 7

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Eastern District of Louisiana

 

 

 

 

 

 

United States of America )
V. )
Joseph Herbert Barlow Jr. ) Case No.
) 20-9 "MAG"
)
)
).
Defendantts)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 19, 2019 in the parish of Orleans in the
Eastern District of Louisiana , the defendant(s) violated:
Code Section Offense Description
18 U.S.C., Section 2113(a) Bank Robbery
a_i. Fee. .
Process. LOCUS 1s
This criminal complaint is based on these facts: Dktd
___._ CtRmDep___a
__ Doc. No.

 

@ Continued on the attached sheet.

 

Complainant’s signature

Chad Cockerham, FBI Task Force Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: LD « C 0 LO. \Y NDA~DAY f
ae Judef}s

City and state: New Orleans, Louisiana HON. KAREN WELLS ROBY, CHIEF U.S. MAGISTRATE JUDGE

NS

nO

Printed name and title
Case 2:20-mj-O0009-DM Document1 Filed 01/15/20 Page 2 of 7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * MAGISTRATE NO. 20-9
V. * SECTION: “MAG”

JOSEPH HERBERT BARLOW JR. *

* * *

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
I, Chad Cockerham, being first duly sworn, hereby depose and state as follows:

1. I have been employed with the New Orleans Police Department since January 4, 2009. I
am a Task Force Officer with the New Orleans Police Department assigned to the Federal Bureau
of Investigation (FBJ), and have been since November, 2018. I am currently assigned to the New
Orleans Violent Crime Task Force, and as such I investigate, among other things, fugitive matters,
bank robberies, extortions and any crimes of violence against people.

2. The facts in this affidavit come from my personal observations, my training and experience,
and information obtained from other agents and witnesses. This affidavit is intended to show
merely that there is sufficient probable cause for the requested warrant, and does not set forth all
of my knowledge about this matter.

3. Based on the facts set forth in this affidavit, there is probable cause to believe that JOSEPH
HERBERT BARLOW JUNIOR, B/M, born November 15; 1969 (hereinafter “BARLOW?” ), has

violated Title 18, United States Code § 2113(a), bank robbery, which was committed by

BARLOW in the Eastern District of Louisiana on Thursday, December 19, 2019.

 
 

Case 2:20-mj-00009-DM Document 1 Filed 01/15/20 Page 3 of 7

PROBABLE CAUSE

4. On Thursday, December 19, 2019 at approximately 4:06 p.m., within the Eastern District
of Louisiana, a bank robbery occurred at the Home Bank located at 5435 Magazine Street, New
Orleans, Louisiana, 70115. Home Bank is a financial institution whose deposits were then and are
insured by the Federal Deposit Insurance Corporation (FDIC).

5. On Thursday, December 19, 2019 the New Orleans Police Department received a call of a
bank robbery at the Home Bank within the Second Police District of New Orleans. The Federal
Bureau of Investigations Violent Crime Task force responded to the scene after the notification of
the bank robbery. The subject later identified as BARLOW approached the teller with his hands
in his front pocket of his sweatshirt and stated to the teller “I am here to rob this bank. Do not
press and buttons or notify the police. I have a gun so give me all the money”. The victim teller
believed BARLOW was armed at the time complied with his demands. After receiving the money
from the teller BARLOW exited the bank via the front doors and made good on his escape. The
incident was captured on the bank’s surveillance system. A Count Cash in a Compartment report
showed the drawer was short $6,676.00 after the robbery.

STATEMENT OF THE VICTIM TELLER

6. On Thursday, December 19, 2019 Witness #1 was interviewed by the Federal Bureau of
Investigations. Witness #1 stated he / she was working at the Home Bank at 5435 Magazine Street,
New Orleans, Louisiana as a teller. The victim teller was assisting another customer when he / she
observed a black male walk into the lobby of the bank. The victim teller stated he / she and the
male made eye contact several times while he / she continued to assist a current customer that was
in front of him / her. The victim teller stated the male smiled at him / her as he waited in line to
approach the counter. The victim teller stated she noticed the male did not remove his hands from

the front pocket of his sweatshirt until he began to make his demand for the currency.

2
Case 2:20-mj-O0009-DM Document1 Filed 01/15/20 Page 4 of 7

7. Once the victim teller’s current customer completed her transaction the male subject
approached the counter and then leaned forward. The male subject softly stated “I’m here to rob
the bank....don’t press any buttons or try to notify the police just give me all the money....I have
a gun and I will shoot you”. The victim teller stated he / she complied with the demands and began
to bundle the currency that was in her drawer. The victim teller stated the male stated “make sure
you include the one hundred and fifty dollar bills”. The victim teller placed the bundle of currency
on the counter and the male retrieved the currency and then exited the location.

8. The victim teller described the perpetrator as six feet to six foot four inches in height
weighing approximately two hundred and fifty pounds. The victim teller stated the perpetrator was
a black male with a bald head and he had facial hair in the area of his chin.

REVIEW OF HOME BANK SECURITY CAMERAS AND NEARBY CAMERAS

9. On Thursday, December 19, 2019, your affiant reviewed the surveillance video retrieved
from Home Bank. A black male with a bald head can be seen standing in the lobby right behind a
customer that was being helped at the front counter. A customer at the counter was the only
customer in the bank at the time. The male was clad in a blue sweatshirt with unknown words
above the numbers 1976 in white stitching. The male was observed to have a white tee shirt on
underneath the blue sweatshirt as well as grey jogging pants were observed with an unknown brand
pair of tennis shoes on his feet. While the male was waiting in line to approach the counter he was
observed to keep his right hand in the pocket of the sweatshirt while he utilized his left hand to
wipe his face. Your affiant observed the subject to have a salt and pepper colored goatee which he
used his left hand to play with while waiting in line. Once the male approached the counter he

began to smile at the victim teller and place his left elbow on the counter as he made his demands

to the victim teller. The male then, with his left hand, retrieved the currency the victim teller placed

 
Case 2:20-mj-O0009-DM Document1 Filed 01/15/20 Page 5 of 7

on the counter and placed the currency in his left pocket while exiting the bank. This subject in
the video is believed to be BARLOW.

10. Detectives from the Second Police District conducted a neighborhood canvass for
surveillance video while members of the FBI Violent Crime Task Force conducted their
investigation inside of the Home Bank. Your affiant learned video was ascertained which captured
the rear parking lot of the Home Bank. Just prior to the robbery of the bank a red Camaro was
observed entering the parking lot and just after the bank robbery this same vehicle is observed
leaving the parking lot of the bank.

LOUISIANA FUSION CENTER

11. On Sunday, December 22, 2019, at 10:14 p.m., your affiant learned the Louisiana Fusion
Center distributed a be on the lookout poster for JOSEPH BARLOW (B/M, 11/15/69) for his role
in armed robberies which occurred in the West Baton Rouge area of the state of Louisiana as well
as a bank robbery out of Houston, Texas. Your affiant viewed the flyer and immediately
recognized the subject depicted on the poster as the same subject that was observed on the
surveillance video of the Home Bank. Your affiant also observed a red Camaro that was depicted
on the poster which was registered to BARLOW (Louisiana Plate 599 DDI). Based on these facts,
your affiant concluded that BARLOW was the perpetrator of this incident.

12. Once your affiant learned this information he elected to reach out the Louisiana Fusion
Center to conduct a license plate reader inquiry of BARLOW’S vehicle. The results of the license
plate reader depicted BARLOW’S vehicle indicated on the license plate reader at I-10 West at
Laplace at 5:15 p.m., on December 19, 2019. This was roughly one hour after the robbery of the

Home Bank and was consistent to the time it would take for BARLOW to navigate the rush hour

traffic from the uptown area of New Orleans through Jefferson Parish and then into Laplace.

 

 
Case 2:20-mj-O0009-DM Document1 Filed 01/15/20 Page 6 of 7

DECEMBER 18, 2019 HOUSTON BANK ROBBERY COMMITTED BY BARLOW

13. Your affiant contacted the Houston Federal Bureau of Investigation (FBI) and learned a
bank robbery occurred on Wednesday December 18, 2019, the day before the New Orleans Bank
robbery. During the course of this investigation the Houston FBI case agent was able to identify
BARLOW as the perpetrator of this incident by utilizing the FBI Face Services unit, a section of
the FBI which utilizes computerized facial recognition technology to identify individuals. The case
Houston FBI agent submitted surveillance still images from the Houston bank robbery. The Face
Services Unit returned the result that BARLOW was the individual depicted in the images. It was
at that time the Houston FBI case agent learned of the red Camaro that was registered to
BARLOW. A check of license plate readers in the area depicted BARLOW’S vehicle a short
time after the robbery heading back into Louisiana. A photographic lineup was presented to a
witness in the bank and the witness positively identified BARLOW as the perpetrator.

14. Your affiant read the factual information of the Houston incident and recognized the
similarities to the incident in New Orleans. Each time BARLOW entered the financial institution
he did not cover his face and would look directly into the surveillance cameras. BARLOW would
keep his right hand in the front pocket of either the sweatshirt or the jacket he was wearing and
conduct all other business with his left hand. These actions were consistent of the two bank
robberies. The surveillance footage in both robberies clearly depicted the same subject as the
perpetrator of the incidents. Further, the methods used by BARLOW in both robberies were

practically identical. The surveillance footage in both robberies, clearly depicted BARLOW as

the perpetrator of the incidents.

 

 
   
   
   
  
  
   
   
    
 

Case 2:20-mj-O0009-DM Document1 Filed 01/15/20 Page 7 of 7

CONCLUSION
15. Based on the above information it is believed that on Thursday, December 19, 2019 at
approximately 4:06 p.m., JOSEPH HERBERT BARLOW JUNIOR entered the Home Bank
located at 5435 Magazine Street, New Orleans, Louisiana, within the Eastern District of Louisiana
and did by force, violence and intimidation, knowingly take from the person and presence of
another money belonging to and in the care, custody, management and possession of said financial
institution the deposits which were insured by the Federal Deposit Insurance Corporation (FDIC)

in violation of 18 U.S.C. 2113(a).

Ze
Z—

Chad Cockerham
Task Force Officer
Federal Bureau of Investigation

   
 
   

Subser} to and sworn before me,
day of January, 2020,
Ey ns, Louisiana

ATE JUDGE
